DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 4, the prior art, Horie et al. (US2019/00861 13), Kobayashi (JP2009287861A) and Mizuta et al. (JP2002206778A) does not teach the device as recited, in particular “...the controller being further configured to: receive a command which is a predetermined command to improve energy saving performance, responsive to receiving the command control the refrigerant circuit such that the refrigerant temperature is kept constant, and control the adjustable opening degree of the opening/closing damper based on a value representing a change in humidity, obtained by subtracting the indoor humidity from predetermined threshold humidity to control an amount of indoor air that is mixed with outdoor air,” when added to the other features claimed in independent Claim 4. 

As per independent Claim 6, the prior art, Hamada et al. (US2017/0045279), Horie et al. (US2019/00861 13), Kobayashi (JP2009287861A), Mizuta et al. (JP2002206778A) and Yamamoto et al. (JP2014126208A) does not teach the device as recited, in particular “...the system controller is configured to determine whether both (i) the first air-conditioning apparatus is performing the heating and humidifying operation and (ii) the second air-conditioning apparatus is performing the cooling operation simultaneously occur, responsive to determining that both (i) the first air-conditioning apparatus is performing the heating and humidifying operation and (ii) the second air-conditioning apparatus is performing the cooling operation simultaneously occur, raise an evaporating temperature of the refrigerant circuit of the second air-conditioning apparatus to reduce an amount of dehumidification and leave unchanged the evaporating temperature of the refrigerant circuit of the second air-conditioning apparatus responsive to determining that both do not simultaneously occur,” when added to the other features claimed in independent Claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763